August 18, 2011 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 RE: Old Mutual Funds II 1933 Act File No. 002-99810 1940 Act File No. 881-04391 CIK No. 0000775180 Ladies and Gentlemen: Pursuant to Rule 497(e) of the Securities Act of 1933, on behalf of Old Mutual Funds II, Old Mutual Capital, Inc. hereby submits for filing on EDGAR exhibits containing interactive data relating to the Old Mutual TS&W Mid-Cap Value Fund.The sole purpose of this filing is to submit the interactive data exhibits relating to the supplement filed with the Securities and Exchange Commission on August 3, 2011 (Accession Number: 0000775180-11-000079). If you have any questions or if we may be of further assistance, please do not hesitate to call the undersigned, at (720) 200-7736, or Kate Santoro, at (720) 200-7727. Very truly yours, /s/ Rhonda A. Mills Rhonda A. Mills OLD MUTUAL CAPITAL, INC. Encls.
